PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Scholz, Matthew, R.
Application No. 14/862,161
Filed: 23 Sep 2015
For: SYSTEMS AND METHODS FOR THE TARGETED PRODUCTION OF A THERAPEUTIC PROTEIN WITHIN A TARGET CELL
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition under 37 CFR 1.137(a), filed February 24, 2021, to revive the above-identified application.    

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the final Office action mailed June 17, 2019, which set a shortened statutory period for reply of three (3) months.  No extension of times under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the application became abandoned on September 18, 2019.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a continuing application under 37 CFR 1.53(b), (2) the petition fee of $1050.00 and (3) a proper statement of unintentional delay.  

This application is being revived solely for purposes of continuity. As continuity has been established by this decision, the application is again abandoned in favor of continuing application No. 16/583,197, filed September 25, 2019.

It is not apparent whether the person signing the statement of unintentional delay was in a position to have firsthand or direct knowledge of the facts and circumstances of the delay at issue.  Nevertheless, such statement is being treated as having been made as the result of a reasonable inquiry into the facts and circumstances of such delay.  See 37 CFR 11.18. See MPEP § 711.03(c)(II)(C).  In the event that such an inquiry has not been made, petitioner must make such an inquiry.  If such inquiry results in the discovery that it is not correct that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137 was unintentional, petitioner must notify the Office.


The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record. If appropriate, a change of address should be filed in accordance with Manual of Patent Examining procedure, section 601.03(a). If applicable, petitioner could also use the customer number data change to effectuate a change in correspondence address (PTO/SB/124). A courtesy copy of this decision is being mailed to the address on the petition.  However, the Office will mail all future correspondence solely to the address of record.

Any questions concerning this decision may be directed to the undersigned at (571) 272-4914.  

/Ramesh Krishnamurthy/
Ramesh Krishnamurthy
Petitions Examiner
Office of Petitions

 cc:
Wilson Sonsini Goodrich & Rosati
701 5th Avenue
Suite 5100
Seattle, WA 98104